Citation Nr: 0626752	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-19 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for low back disability, on appeal from the initial 
determination.

2.  Entitlement to secondary service connection for 
depression.

3.  Entitlement to a total disability evaluation based on 
individual unemployability.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from October 1975 to 
August 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that assigned a 10 percent disability 
rating for service connected low back disability, and that 
denied a total disability evaluation based on individual 
unemployability (TDIU). 

The issues of secondary service connection for depression and 
a total disability evaluation based on individual 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The veteran's low back disability results in severe loss 
of range of motion; however, there is no evidence that the 
veteran's low back disability has resulted in unfavorable 
ankylosis of the entire thoracolumbar spine; pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings; or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past year.

2.  The veteran's lumbar spine disability results in mild, 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability evaluation, but 
not greater, for low back disability have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5285, 5286, 5289, 5292, 5293, 5295 (2002), Diagnostic 
Codes 5285, 5286, 5289, 5292, 5293, 5295 (2003), Diagnostic 
Codes 5235, 5241, 5242, 5243 (2005).

2.  The criteria for a separate 10 percent disability 
evaluation for right sciatic neuropathy have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 
4.124a, Diagnostic Codes 5292, 8520 (2003), Diagnostic Codes 
5243, 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By a letter dated in August 2003, the RO advised the veteran 
of the essential elements of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim for an 
increased disability rating, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was informed of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to substantiate his claim for a higher disability evaluation.  
The August 2003 letter therefore provided notice of the first 
three elements that were discussed above.   

The August 2003 RO letter, however, did not specifically tell 
the veteran to provide any relevant evidence in his 
possession.  Nevertheless, as a practical matter, the Board 
finds that he has been notified of the need to provide such 
evidence.  The letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  He was 
specifically told that it was his "responsibility" to make 
sure that VA received all evidence not in the possession of a 
Federal department or agency.  In other words, the veteran 
was well aware that it was ultimately his duty to give VA any 
evidence pertaining to the claim.  Moreover, there is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claim.  VCCA-complying notice was provided prior to the 
initial adjudication of the veteran's claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Since the rating assigned to the veteran's disfiguring facial 
scars was made effective to his date of claim and the Board 
is denying any additional increase, as discussed herein, 
there is no potential effective date issue that would warrant 
additional notice.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Since the rating assigned to the veteran's low back 
disability was made effective to his date of claim and the 
Board is granting an increased rating to his date of claim, 
as discussed herein, there is no potential effective date 
issue that would warrant additional notice.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).


The Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although full 
VCCA-complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO.

Treatment records have been obtained from numerous VA and 
non-VA health care providers including, but not limited to, 
New England Orthopedic Surgery, Kaiser Permanente, Sports and 
Rehabilitation Medicine, Providence VA Hospital (VAH), Togus 
VA Medical Center (VAMC) and Gainesville VAMC.  A decision 
from the Social Security Administration (SSA) Office of 
Hearings and Appeals (OHA) has also been obtained along with 
the medical evidence the OHA considered in rendering its 
decision.   The veteran has not identified any additional 
outstanding medical records that would be pertinent to the 
claims on appeal.  The veteran was afforded VA examinations 
in March 1994, December 1996, April 2000, September 2000, and 
May 2002 for the purpose of determining the nature, etiology, 
and severity of his low back disability. The Board therefore 
finds that VA has satisfied its duty to notify (each of the 
four content requirements) and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Under 38 C.F.R. § 4.1, it requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  Under 38 C.F.R. § 4.2, 
it requires that medical reports be interpreted in light of 
the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Under 38 C.F.R. § 4.7, it provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The claim for an increased evaluation for the veteran's low 
back disability originated from the RO decision that granted 
service connection for that disability.  The claim therefore 
stems from the initial rating assigned to that disability. A 
t the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
......................40  
Moderate.................................
....................20  
Slight...................................
.......................10 


38 C.F.R. § 4.71a, Diagnostic Codes 5290 through 5292 (2003), 
rated limitation of motion of the spine according to whether 
it was slight, moderate, or severe. The words "slight," 
"moderate," and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  Rather, it is 
the Board's responsibility to evaluate all the medical 
evidence and determine the appropriate rating that would 
compensate the veteran for impairment in earning capacity, 
functional impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

Although the criteria under Diagnostic Codes 5290 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometry.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned, in pertinent part, as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated, in 
pertinent part, as follows: 

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60
Severe; recurring attacks, with 
intermittent relief .......40 

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated, in 
pertinent part, as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60 

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) 

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated, in pertinent part, under diagnostic 
codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100 
Unfavorable ankylosis of the entire 
thoracolumbar  
spine  .....................................................50 
Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 
45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 
80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees. The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes 
With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60 
With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
........................40
With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
........................20
With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

In a decision dated in March 2003, the Board determined that 
service connection for low back disability was warranted.  
The Board found that the evidence established that the 
veteran's low back disability had been aggravated by his 
service connected right knee disability.  The RO effectuated 
the Board's decision in a March 2003 rating decision.  In so 
doing, the RO assigned the veteran a 10 percent disability 
rating for his low back disability.  The RO indicated that 
the veteran would have had an overall rating of 40 percent, 
and that the 10 percent rating was based on calculating the 
difference between the degree of disability before and after 
aggravation.  The degree of aggravation was held to have been 
mild to moderate.

In cases involving aggravation, the rating will reflect only 
the degree of disability over and above the degree existing 
prior to the aggravation.  It is therefore necessary to 
deduct from the present degree of disability the degree, if 
ascertainable, of the disability existing prior to the 
aggravation, in terms of the rating schedule, except that if 
the disability is total (100 percent) no deduction will be 
made.  If the degree of disability prior to the aggravation 
is not ascertainable in terms of the schedule, no deduction 
will be made.  38 C.F.R. § 4.22, see also 38 C.F.R. § 3.322.  
A disability rating for aggravation is derived by reducing 
the current rating of the disability by the amount of the 
disability (as it would have been rated) prior to the 
aggravation.  See Hensley v. Brown 5 Vet. App. 155, 161 
(1993) (citing 38 C.F.R. § 4.22).

On review of the evidence of record, the Board finds that the 
criteria to support a 40 percent disability evaluation for 
the veteran's low back disability have been met.  The 
evidence clearly shows that the veteran suffers from a severe 
loss of range of motion of the lumbar spine.  When he was 
seen in May 2002, forward flexion was limited to 30 degrees.  
An examination conducted in September 2000 showed almost no 
active range of motion of the lumbar spine.  An April 2000 
examination showed that forward flexion was limited to 40 
degrees with pain.  Flexion was limited to 10 degrees during 
a December 1996 VA examination.  While a March 1994 VA 
examination showed that forward flexion was limited to 80 
degrees (slight loss of range of motion), the Board notes 
that contemporaneous evidence from New England Orthopedic 
Surgeons shows that the veteran was seen on multiple 
occasions for complaints of severe low back pain with 
instability on flexion and extension, and that he underwent a 
L3-L5 fusion in January 1995.  A September 1994 treatment 
note described the veteran as having significantly limited 
range of motion.  In other words, the veteran has 
consistently suffered from severe loss of lumbar range of 
motion throughout the claims period.  See Fenderson.

Consideration has been given to the tenets of 38 C.F.R. 
§§ 3.322 and 4.22.  The Board, however, finds that the degree 
of low back disability (loss of range of motion of the lumber 
spine) prior to the aggravation caused by the veteran's knee 
disability is not ascertainable in terms of the schedule.  
The report of the May 2002 VA examination indicated that the 
"exact aggravation of the back problem from the knee would 
be speculation" but it would probably be a mild to moderate 
degree.  The September 2000 examination report also indicated 
that it would be "pure speculation" to assign a percentage 
of disability associate with the aggravating factors caused 
by the veteran's right knee disability.  Speculative opinions 
in this context are not sufficient enough to establish the 
level of the veteran's pre-aggravation disability.  A 
deduction therefore will not be made.

The next question before the Board is whether a disability 
rating in excess of 40 percent is warranted.  The Board finds 
that the criteria for an evaluation in excess of 40 percent 
for the period have not been met.  The veteran is already 
receiving the maximum rating for loss of range of motion of 
the lumbar spine under the "old" and "new" rating 
criteria.  Even considering any complaints of weakness, 
fatigability, or loss of function due to pain, a higher 
disability may not be assigned.  See Johnston v. Brown, 10 
Vet. App. 80 (1997) (if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  
The veteran is also receiving the maximum schedular rating 
for chronic lumbosacral strain under the "old" Diagnostic 
Code 5295.  Therefore, the only means by which a higher 
rating could be assigned would be if there is evidence 
unfavorable ankylosis of the entire thoracolumbar spine; 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings; or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past year.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)). 

Although the April 2000 VA examination showed an absence of 
range of motion of the lumbar spine, the remaining 
examinations, to include the most recent May 2002 
examination, indicate that the veteran retains some motion of 
his back.  VA and non-VA treatment records also show that 
veteran has some active range of motion of the lumbar spine.  
Further, although the veteran has undergone a surgical fusion 
between L3 and L5, there is no evidence of ankylosis of the 
spine.  The veteran does not contend otherwise. In other 
words, there is no evidence of unfavorable ankylosis of the 
thoracolumbar spine.  A higher disability evaluation under 
the "old" Diagnostic Code 5289 or "new" Diagnostic Code 
5240 would therefore be inappropriate.

With respect to the question as to whether a higher (60 
percent) rating could be assigned for intervertebral disc 
syndrome, there is no evidence of the veteran experiencing 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings, or that he 
experienced any incapacitating episodes resulting from 
intervertebral disc syndrome of at least six weeks during the 
past year.  When he was seen in May 2002, the veteran 
demonstrated ankle jerks in both ankles.  He was able to 
straight leg raise to 30 degrees bilaterally.  Straight leg 
raising gave him pain but not radicular pain.  There was no 
indication of demonstrable muscle spasm, muscle atrophy, or 
loss of muscle strength.  The earlier VA examinations do not 
contradict these findings.  Further, while the veteran 
indicated at his May 2002 examination that he experienced 
periods where stayed in bed up to 12 hours a day, records 
received from the aforementioned VA and non-VA health care 
providers make no reference to the veteran having any type of 
incapacitating episodes or physician prescribed bed rest.  

Consideration as to whether a higher disability evaluation 
may be applied does not stop here.  VAOPGCPREC 36-97 (1997) 
held that Diagnostic Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  The Board recognizes the fact that veteran 
complains of chronic low back pain that is aggravated by 
repetitive use, and that he reports flare-ups of back pain.  
When he was examined, however, in May 2002, the examiner 
observed that veteran was still able to stand for several 
hours without rest.  The September 2000 examination report 
similarly indicated that the veteran's back disability would 
give him difficulty with "protracted periods of time and 
doing repetitive bending, stooping, or lifting."  Thus, even 
in considering the tenets of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
the Board finds that a disability evaluation in excess of 40 
percent under the rating criteria for intervertebral disc 
syndrome is not warranted.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

The report of a March 1994 MRI showed that the veteran had a 
soft tissue mass on the right side at L3-L4 and a disc 
herniation at L4-L5 that was causing significant neurological 
complications.  The veteran underwent corrective surgery in 
1995, which included the previously discussed fusion from L3 
to L5.  Post-surgery radiological evidence includes a July 
1999 x-ray report that revealed "prominent lower lumbar 
spondylolisthesis with stabilization surgery.  The evidence 
also demonstrates that the veteran continues to experience 
some neurological manifestations, which may be associated 
with his low back disability.  A February 1994 EMG showed 
that the veteran's complaints of right leg pain were likely 
due to right L4 radiculopathy.  The report of the September 
2000 VA examination indicated that the veteran continued to 
experience residual right lower extremity radiculopathy.  
Accordingly, the Board will evaluate the veteran's chronic 
neurological manifestations pursuant to Diagnostic Code 8520, 
Sciatic nerve.

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  It 
is noted that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.

On examination in May 2002, the veteran's deep tendon 
reflexes were absent on the right.  He had a plus one right 
ankle jerk.  Straight leg raising was painful at 30 degrees 
bilaterally.   There was numbness in the right leg below the 
knee; however, the veteran could feel light touch.  Reduced 
sensation was reported at the veteran's September 2000 
examination.  That examination also indicated that the 
veteran had normal muscle strength of the lower extremities.  
The Board finds that these findings establish that a 10 
percent evaluation is warranted for the veteran's sciatic 
nerve involvement of the right lower extremity, as there is 
mild paralysis of the sciatic nerve.  See Diagnostic Code 
8520.  An evaluation in excess of 10 percent is not 
warranted, as the preponderance of the evidence is against a 
finding that the veteran has moderate incomplete paralysis.  
Such a level of disability is simply not shown.


ORDER

Entitlement to a 40 percent disability valuation for low back 
disability is granted, subject to the criteria governing 
payment of monetary benefits.

Entitlement to a 10 percent disability evaluation for right 
sciatic neuropathy, as a residual of low back disability, is 
granted, subject to the criteria governing payment of 
monetary benefits.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement (NOD) and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (by filing 
the NOD within one year of the date of mailing of notice of 
the RO decision), VA must respond by explaining the basis of 
the decision to the veteran (in the form of an SOC), and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2005).

In May 2004, the veteran expressed disagreement with a 
February 2004 rating decision that denied service connection 
for depression as secondary to his service connected back 
disability.  The Board interprets this statement as a timely 
NOD with the February 2004 rating decision.  The RO has not 
yet had the opportunity to issue the veteran an SOC.  Under 
Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this 
occurs the Board must instruct the RO that this issue remains 
pending in appellate status (see 38 C.F.R. § 3.160(c)) and 
requires further action. See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 19.26.  In this regard, it is noteworthy that this claim is 
not before the Board at this time, and will only be before 
the Board if the veteran files a timely substantive appeal.

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The claim of 
entitlement to a TDIU requires consideration of the effect on 
employability of all service-connected disabilities.  The 
determination regarding the remanded issue of entitlement to 
secondary service connection for depression could impact the 
veteran's TDIU claim.  The Board therefore finds these issues 
to be inextricably intertwined.  Thus, adjudication of the 
TDIU claim will be held in abeyance pending further 
development of the veteran's secondary service connection 
claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue an SOC regarding 
the issue of service connection for 
depression as secondary to service 
connected back disability.  The veteran 
should be advised of the requirements 
to perfect his appeal.

2.  Then the RO should readjudicate the 
issue of entitlement to TDIU.  If any 
benefit sought on appeal remains 
denied, the veteran and should be 
provided a supplemental statement of 
the case (SSOC).  Allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


